Citation Nr: 0306012	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  94-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
10 percent for service-connected chronic open-angle glaucoma.

(The issues of entitlement to service connection for 
residuals of a back injury and for chondromalacia patellae, 
left knee, right knee, or bilateral knees, will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1974 to November 
1977 and from January 1982 to July 1992.  These claims 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, granted 
service connection for glaucoma and evaluated that disability 
as 10 percent disabling.  By a July 1996 decision, the Board 
remanded this claim for further development.  The claim 
returns to the Board for appellate review.

The Board's July 1996 Remand directed the RO to respond to 
the veteran's disagreement with the denial of a claim of 
entitlement to service connection for gastrointestinal 
symptoms, shortness of breath, neurologic changes of the 
fingers, and fatigue as secondary to medications used to 
treat his service-connected glaucoma.  By a statement of the 
case (SOC) issued in August 1996, the RO responded to the 
veteran's disagreement with the September 1995 denial of 
service connection for that symptomatology, and continued the 
denial of the claim.  The veteran did not thereafter submit a 
substantive appeal, and the RO's September 1995 rating 
decision is final.  No issue regarding that claim is before 
the Board for appellate review.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the claims 
of entitlement to service connection for residuals of a back 
injury and for chondromalacia patellae, left knee, right 
knee, or bilateral knees.  When development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).)  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  The veteran's service-connected glaucoma is currently 
manifested by essentially normal corrected vision and by full 
visual fields.


CONCLUSION OF LAW

The criteria for an increased initial evaluation in excess of 
10 percent for service-connected glaucoma are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.84a, Diagnostic Code 6013 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for service-connected 
glaucoma.  In particular, the veteran has contended that he 
has contraction of the visual fields.  The veteran's 
representative continues to contend that the veteran is 
entitled to an increased evaluation because he suffers from 
side effects of medications used to treat service-connected 
glaucoma.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In a rating decision issued in September 1993, in a January 
1994 SOC, and in September 1995, November 1999, and December 
2002 supplemental statements of the case (SSOCs), the veteran 
was notified of the specific criteria for an evaluation in 
excess of 10 percent for disability due to glaucoma.  


The veteran was afforded VA examinations of the eyes in 
October 1992, March 1994, November 1996, and March 1999.  The 
veteran identified his private provider of eye care, and the 
available clinical records were obtained.  The July 1996 
Board Remand specifically advised the veteran that he was 
entitled to an examination of the visual fields, and the 
veteran was afforded that examination.  The veteran has not 
indicated that any other evidence pertaining to his eye 
disability is available.

By a letter provided to the veteran by the RO in April 2002, 
the veteran was specifically advised of VA's responsibilities 
to assist him, and of his responsibility to identify evidence 
and provide authorization for release of any information he 
wanted VA to obtain on his behalf.  He was advised that VA 
was responsible to attempt to obtain identified evidence.  
The veteran was notified, by a December 2002 SSOC, of the new 
regulatory provisions implementing the VCAA and the statutory 
authority underlying the revised regulation.

The claims file establishes that the duties to inform the 
veteran of the evidence necessary to substantiate his claim 
for an increased evaluation, to notify him regarding his 
responsibility and VA's responsibility for obtaining such 
evidence, and the duty to assist the veteran in developing 
the facts of the claim, including as specified in the VCAA, 
have been met in this case.

Applicable laws and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.

The evaluation at issue in this case follows the original 
grant of service connection for glaucoma, and the evidence to 
be considered is not limited to the evidence reflecting the 
current severity of the disorder.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Where a veteran has disagreed with an 
assigned initial disability evaluation, it is possible to 
award separate percentage evaluations for separate periods 
based on the facts found during the appeal period, or 
"staged" ratings.

Historically, the veteran's service medical records reflect 
that increased intraocular pressure was noted, and the 
veteran was started on medications to control intraocular 
pressure, among other treatment modalities, including laser 
surgery.  The assigned diagnosis at the time of the veteran's 
service separation was suspected glaucoma.

On VA examination conducted in September 1992, the ocular 
pressure on applanation tonometry was 25 in the right eye and 
24 in the left eye.  The impression was chronic open angle 
glaucoma of both eyes.  By a rating decision issued in 
September 1993, the RO granted service connection for 
glaucoma and assigned a 10 percent evaluation for that 
disability under Diagnostic Code 6013.

In a statement submitted in February 1994, the veteran 
contended that he was entitled to an evaluation in excess of 
10 percent for his glaucoma, in part because of side effects 
of the medications he was taking to control the glaucoma.  
The veteran also contended that he had lost some peripheral 
vision and had permanent restriction of the visual fields.

On VA examination conducted in March 1994, cupping of the 
optic nerve in each eye was noted.  Corrected distance vision 
in both eyes was 20/20.  Uncorrected near vision, by Jaeger 
screening, was J1.  The Board notes, for purposes of 
information only and without reliance thereon, that Jaeger 
test types are sizes of print used to test near vision, like 
Snellen test types, which test far vision, and that Jaeger 
test types are referenced as J-1 to J-7, with J-1 
corresponding roughly to normal, or 20/20, near vision.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 864, 1699 (27th ed. 
1988).  Applanation tonometry disclosed a pressure of 28 in 
each eye.  The visual field examination using the Humphrey 
automatic perimeter test showed normal visual fields in each 
eye.  The examiner concluded that the veteran had a slightly 
enlarged optic nerve and optic nerve cupping with increased 
intraocular pressure in each eye and normal visual fields.

Private clinical records dated in October 1996 reflect that 
the veteran was using Monopril to control his glaucoma, with 
Timoptic on an "as needed" basis.  

On VA examination conducted in November 1996, the examiner 
noted that the continuous use of Timoptic and Propine for 
control of the veteran's glaucoma had been discontinued.  
Applanation tonometry disclosed a pressure of 26 in the right 
eye and 25 in the left.

A November 1999 addendum to the November 1996 VA examination 
states that the 1996 and 1998 visual field examinations 
showed full visual fields, within normal limits.  

The disability due to the veteran's service-connected 
glaucoma is currently evaluated under 38 C.F.R. § 4.84a, 
Diagnostic Code (DC) 6013, which provides the criteria for 
evaluation of primary, noncongestive glaucoma.  DC 6013 
provides that glaucoma is rated on the basis of impairment of 
visual acuity or loss of field of vision.  The basis for 
rating visual impairment is the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  Visual acuity of 20/40 in both eyes, or better, is 
noncompensably disabling.  38 C.F.R. § 4.84a, DC 6079.  The 
minimum evaluation for glaucoma is a 10 percent evaluation.  

As noted above, the most recent VA examination, and, in fact, 
all examinations of record, reveal that the veteran's best 
corrected distance vision is nearly 20/20 in each eye, and 
his uncorrected near vision in each eye is nearly 20/20 as 
well.  Therefore, the preponderance of the evidence is 
against an evaluation in excess of 10 percent on the basis of 
impairment of visual acuity.

The effect of the veteran's glaucoma on his vision may also 
be evaluated based on impairment of field of vision.  
Diagnostic Code 6080 directs that a 20 percent evaluation is 
warranted where there is concentric contraction of the visual 
field to 60 degrees but not to 45 degrees bilaterally.  In 
this case, all evaluations of the veteran's visual fields 
conducted during the pendency of this claim have disclosed 
full visual fields or visual fields within normal limits.  
Thus, the preponderance of the evidence is against a finding 
that the veteran is entitled to an evaluation in excess of 10 
percent for glaucoma based on impairment of the visual 
fields.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. §3.321(b)(1).  In this case, the 
veteran argues that he is entitled to an increased evaluation 
for glaucoma because he suffers from side effects of the 
medications prescribed for glaucoma.  However, a claim of 
entitlement to service connection for those symptoms was 
denied, and that determination became final when the veteran 
did not submit a substantive appeal as to that claim 
following issuance of a SOC in August 1996.  The rating 
decision which denied service connection for these symptoms 
is final, and the Board is bound by that determination until 
the veteran reopens his claim.  As there is a final VA 
decision denying service connection for the symptoms the 
veteran claims entitle him to a higher initial evaluation for 
glaucoma, the Board may not consider those symptoms as 
service connected so as to warrant an increased or 
extraschedular evaluation. 

The veteran does not contend that any other unusual 
disability factors result from his service-connected 
glaucoma.  No unusual disability factors are presented in the 
evidence of record.  There is no evidence that the veteran 
has required inpatient care for glaucoma.  The veteran has 
not provided evidence that the service-connected glaucoma, as 
separate from gastrointestinal symptoms, shortness of breath, 
neurologic changes of the fingers, and fatigue, for which 
service connection have been denied, has resulted in 
industrial impairment.  The Board agrees with the RO's 
determination that the disability picture resulting from the 
veteran's glaucoma is not unusual or exceptional in nature so 
as to warrant referral of his case to the Director of the VA 
Compensation and Pension Service for review for consideration 
of an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).


ORDER

An initial evaluation in excess of 10 percent for glaucoma is 
denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

